             Case 1:17-cr-00688-UA Document 3 Filed 02/05/21 Page 1 of 1
                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew 's Pla=a
                                                       New York, New York 10007



                                                       N9vember 14, 2017

BY HAND
The Honorable Kevin Nathaniel Fox
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Moises Polanco-Gonzalez,
               17 Cr. 688 ( )

Dear Judge Fox:

        On or about November 8, 2017, Defendant Moises Polanco-Gonzalez was charged in the
17 Cr. 688 indictment, and an arrest warrant was subsequently issued for the defendant. The
Government hereby requests that Your Honor enter a limited unsealing order that would permit us
to disclose the indictment and arrest warrant to others within the United States government as well
as foreign officials for the limited purposes of enabling us to apprehend the defendant (who
remains at large), to bring the defendant to the United States, and to further the existing prosecution
and investigation.

        The Government also hereby requests that Your Honor issue an order directing the Clerk's
Office to provide three certified copies of the 17 Cr. 688 indictment and three certified copies of
the arrest warrant for Moises Polanco-Gonzalez for purposes of extraditing the defendant to the
United States

                                                       Respectfully submitted,




                                               By:
                                                       Andrew K. Chan
                                                       Assistant United States Attorney
                                                       (212) 637-1072
so ORDERED:        1\   I 1'1/n

The Honorable Kevin Nathaniel Fox
United States Magistrate Judge
Southern District of New York
